United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1091
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Michael Jonathan LeBeau

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Western
                                   ____________

                             Submitted: May 9, 2022
                              Filed: August 9, 2022
                                  [Unpublished]
                                  ____________

Before STRAS, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Michael LeBeau received an 84-month prison sentence after he pleaded guilty
to conspiracy to distribute methamphetamine. See 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), 846. Although he challenges the findings underlying a two-level
enhancement for possessing a dangerous weapon, we affirm.
      When law enforcement raided LeBeau’s home, they found drugs, plastic
baggies, a digital scale, and a Smith & Wesson revolver. The district court1 found
that LeBeau possessed a gun “in connection with” his drug business. U.S.S.G.
§ 2D1.1(b)(1). Our task is to figure out whether this finding was clearly erroneous.
See id. § 2D1.1 cmt. n.11(A) (noting that the dangerous-weapon enhancement
“should be applied if the weapon was present, unless it is clearly improbable that the
weapon was connected with the offense”); see also United States v. Torres, 409 F.3d
1000, 1003 (8th Cir. 2005) (applying clear-error review).

       Establishing a connection poses a “low bar for the government.” United
States v. Garcia, 703 F.3d 471, 476 (8th Cir. 2013) (citation omitted); see also
U.S.S.G. § 2D1.1(b)(1). Here, the government did it through testimony that
“LeBeau had held a black pistol to [a witness’s] head” after a drug deal fell through
and that he frequently traded “firearms in exchange [for] meth.” Moreover, a
“minimum of 11 different sources” stated that LeBeau was dealing drugs out of the
same house where he kept guns. Under these circumstances, it did not require much
for the district court to “infer[]” that the guns and drugs were “somehow connected.”
United States v. Peroceski, 520 F.3d 886, 889 (8th Cir. 2008); see also Garcia, 703
F.3d at 477.

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.
                                       -2-